Citation Nr: 0316014	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-15 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
osteochondritis dissecans of the right knee medial femoral 
condyle for the period from August 21, 1996 through April 1, 
2003.  

2.  Propriety of an initial 10 percent evaluation for 
degenerative joint disease of the right knee prior to June 
10, 1998.  

3.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the right knee for the period 
from June 10, 1998 through October 13, 1999.  

4.  Entitlement to a rating in excess of 30 percent for 
residuals of the total right knee replacement, effective 
December 1, 2000.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to April 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 RO decision which 
confirmed the 10 percent evaluation in effect for 
osteochondritis dissecans of the right knee medial femoral 
condyle.  The veteran perfected a timely appeal to that 
decision.

By a rating action dated in July 1998, the RO, in pertinent 
part, granted service connection for degenerative joint 
disease of the right knee as secondary to the service-
connected osteochondritis dissecans of the right knee and 
assigned a 20 percent evaluation for that disability, 
effective from June 10, 1998, the date of the report of a VA 
orthopedic examination.  At that time, the RO also assigned 
an increased 20 percent evaluation for osteochondritis 
dissecans of the right knee, effective from April 3, 1997, 
the date of the report of a VA orthopedic examination.  

Thereafter, in a rating decision dated in February 2000, the 
RO determined that the July 1998 rating action, which had 
granted secondary service connection for degenerative joint 
disease of the right knee and had assigned a 20 percent 
evaluation for the disability, effective from June 10, 1998, 
was clearly and unmistakably erroneous, as it pertained to 
the assigned effective dates.  To rectify the error, the RO 
assigned a 10 percent evaluation for degenerative joint 
disease of the right knee, effective from August 21, 1996, 
the date of a VA outpatient treatment record, which was 
considered to be a claim for service connection for 
degenerative joint disease.  The RO also assigned a 30 
percent evaluation for degenerative joint disease of the 
right knee, effective from June 10, 1998, the date of the 
report of a VA orthopedic examination, which revealed that 
extension was limited to 20 degrees.  The RO also determined 
that its July 1998 rating action, which had assigned a 
schedular 20 percent evaluation for osteochondritis dissecans 
of the right knee medial femoral condyle, effective from 
April 3, 1997, was clearly and unmistakably erroneous.  To 
rectify the error, the RO assigned a 20 percent evaluation 
for osteochondritis dissecans of the right knee, effective 
from August 21, 1996, the date of a VA outpatient treatment 
record, which was considered to be a claim for increased 
rating for the right knee disorder.  

As the veteran has disagreed with the initial evaluation 
assigned for degenerative joint disease of the right knee, 
the Board has recharacterized that issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
characterization of the issue also reflects the current 
evaluation assigned for that disability.  As noted above, 
during the course of this appeal, in February 2000, the RO 
increased the evaluation for the veteran's degenerative joint 
disease of the right knee to 30 percent, effective from June 
10, 1998.  Thus, the combined evaluation for his right knee 
disability was 40 percent.  However, inasmuch as a higher 
evaluation is available for the right knee disorder, and the 
veteran is presumed to seek the maximum available benefit for 
his service-connected disabilities, the claim remains viable 
on appeal. Id.; AB v. Brown, 6 Vet.App. 35, 38 (1993).  

A Travel Board hearing was held in July 2000 before the 
undersigned Veterans Law Judge signing this document, who had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  In November 2000, the Board remanded the case for 
additional development.  

The veteran underwent a total right knee replacement in 
October 1999.  In an October 2001 RO decision, the veteran 
was granted a temporary total rating, effective on October 
19, 1999 through December 1, 2000 after which time the 
combined 40 percent rating for his right knee disability was 
continued.  

In November 2002, the RO proposed to reduce the combined 
evaluation for the veteran's right knee disability from 40 
percent disabling to 30 percent disabling.  In this regard, 
the RO determined that the separate 20 percent rating for 
osteochondritis dissecans of the right knee was no longer 
warranted.  It was determined that the veteran's right knee 
disability was more appropriately rated on the basis of his 
status post total right knee replacement.  The veteran was 
informed of the proposed reduction in correspondence dated in 
November 2002 and the final action in January 2003; on both 
occasions he was notified that he could request a hearing and 
present additional evidence.  He was also told that he could 
appeal such determination.  The evaluation for the veteran's 
right knee disability was decreased to 30 percent disabling, 
effective April 1, 2003.  Neither the veteran nor his 
representative expressed disagreement with such action.  
Therefore the issues properly before the Board are as listed 
on the first page of this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  For the period from August 21, 1996 through April 1, 
2003, the veteran's service-connected osteochondritis 
dissecans of the right knee medial femoral condyle was 
manifested by subjective complaints of pain, tenderness, and 
discomfort.  Clinical findings of objective symptomatology 
related to the disorder during this period have not been 
shown.  

3.  Prior to April 14, 1997, the veteran's right knee 
degenerative joint disease was manifested by slight 
limitation of motion and X-ray evidence of arthritis.  

4.  Since April 14, 1997, the veteran's right knee 
degenerative arthritis reflected extension limited to 20 
degrees and clinical findings of severe degenerative 
arthritis.  

5.  The veteran's residuals of right knee replacement, for 
the period on and subsequent to December 1, 2000, is 
manifested primarily by nearly full range of motion and 
occasional pain; the right knee joint is not ankylosed, and 
there is no recent clinical evidence of joint instability, 
severe painful motion, or severe weakness in the affected 
extremity.  There is no clinical evidence of loosening or 
malalignment of the prosthetic knee replacement.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for osteochondritis dissecans of the right knee for the 
period from August 21, 1996 through April 1, 2003 have not 
been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a Codes 5257, 5258 
(2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee for the 
period for the period prior to April 14, 1997 have not been 
met.  38 U.S.C.A. §§ 1555, 5100 et. seq. (West. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a Codes 5003, 5260, 
5261 (2002).  

3.  The criteria for a 30 percent evaluation for degenerative 
joint disease of the right knee from April 14, 1997 have been 
met.  38 U.S.C.A. §§ 1555, 5100 et. seq. (West. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a Codes 5003, 5260, 
5261 (2002).  

4.  The criteria for an evaluation in excess of 30 percent 
for degenerative joint disease of the right knee for the 
period from April 14, 1997 to October 13, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a Codes 5003, 5260, 
5261 (2002).  

5.  The criteria for an evaluation in excess of 30 percent 
for residuals of total right knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a, Codes 5055, 5256, 
5260, 5261, 5262 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In October 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  In a supplemental statement of the 
case issued in March 2003, the RO also informed the veteran 
of the requirements of the VCAA.  The veteran has not 
indicated that he has additional evidence to submit.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I.  Factual Background

On VA examination in November 1996, the veteran gave a 
history of injury to his right knee during service in 1952.  
He complained of severe pain, stiffness in the medial aspect 
of the right knee.  He denied any locking but complained of 
feelings of instability of the right knee.  Objective 
examination revealed bilateral varus deformities of knees, 
more so on the right than the left.  No gross instability was 
noted.  Parapatellar tenderness with crepitus was noted.  
Some laxity on varus and valgus stress was indicated.  Range 
of motion of the right knee showed flexion to 120 degrees.  
The veteran lacked 10 degrees of extension of the right knee.  
The diagnoses included early degenerative joint disease of 
the right knee.  It was noted that the veteran reported a 
history of surgical procedure to the right knee in 1959; 
however, medical records pertaining to such were not 
available.  

On VA examination in April 1997, the veteran reported 
activity related pain and discomfort in his right knee.  He 
indicated that was diagnosed with osteochondritis dissecans 
in 1959.  The veteran related that he underwent open 
arthrotomy with excision of the osteochondritis dissecans 
followed by extensive physical therapy.  On objective 
examination, his right knee showed a varus deformity with 
diffuse swelling, minimal effusion, and severe psoriatic skin 
lesions over the extensor surface of the eternal right lower 
extremity.  Tenderness over the medial and lateral joint 
lines was observed.  No evidence of instability, false motion 
or crepitus was shown.  Diffuse pain and discomfort over the 
distal femoral and proximal tibial condyles was noted.  Range 
of motion testing revealed right knee flexion to 100 degrees 
and extension of -5 degrees.  The diagnoses included 
osteochondritis dissecans of the right femoral condyle, 
status post excision of osteochondritis dissecans.  

Private medical records dated from January 1998 to March 1998 
essentially show that the veteran was treated from severe 
degenerative arthritis of the right knee.  It was recommended 
that the veteran undergo total knee arthroplasty due to the 
severity of his right knee disorder.  

On VA examination in June 1998, the veteran complained of 
pain in both knees, more pronounced on the right than on the 
left.  On physical examination, right knee flexion was to 85 
degrees and extension was to -20 degrees.  One-inch of 
swelling at the right knee was noted.  Tenderness to 
palpation over both knees at the medial joint line and medial 
infrapatellar area were noted.  The veteran would not 
tolerate attempts to test McMurray, anterior drawer or 
Lachman's signs.  The diagnosis was degenerative joint 
disease of both knees.  

An October 1999 VA hospital discharge summary reflects that 
the veteran was admitted for right knee osteoarthritis.  He 
underwent a right total knee arthroplasty.  He tolerated the 
procedure well and was able to tolerate weight bearing on the 
right lower extremity.  Range of motion was still diminished 
from 0 to 83 degrees upon discharge.  Continued 
rehabilitation was recommended.  

VA medical records dated from August 1996 to February 2000 
were received.  It is noted that a VA medical record dated on 
August 21, 1996 shows that the veteran was seen with 
complaints of right knee pain.  The diagnostic impressions 
included degenerative joint disease of the right knee.  A 
September 1996 VA medical record notes severe medial 
compartment degenerative joint disease.  A December 1996 
physical therapy record shows right knee flexion of 130 
degrees and extension to 10 degrees.  A record dated April 
14, 1997 shows that range of motion of the right knee was 
from 20 to 140 degrees.  An October 1997 record reflects an 
identical range of right knee motion.  VA treatment records 
during this period generally reflect severe degenerative 
joint disease.  

VA medical records dated from February 2000 to January 2001 
essentially reflect treatment for status post total right 
knee arthroplasty.  An August 2000 record shows that the 
veteran complained of right knee weakness on extension from 
full flexion.  No pain with ambulation was reported.  Range 
of motion testing was from 3 to 120 degrees.  The right knee 
was stable to varus and valgus testing.  A January 2001 
record noted that the veteran complained of right knee pain.  
No instability of the right knee was shown.  A January 2001 
X-ray study reflected status post total right knee 
arthroplasty.  

In a March 2001 VA statement, the Chief of Orthopedics 
related that the veteran underwent a total right knee 
replacement due to osteoarthritis of the right knee.  It was 
noted that he was progressing continuously well in his 
functional status.  

A July 2002 VA orthopedic record noted the veteran's history 
of a right total knee arthroplasty in 1999.  The veteran 
reported occasional pain on the medial side but overall much 
less pain since before the procedure.  On physical 
examination, range of motion was from 0 to 120 degrees.  It 
was noted that the right knee was stable with no effusion.  
X-rays studies revealed some minor radiolucency surrounding 
the medial femoral component but otherwise no loosening was 
noted.  

Records obtained from the Social Security Administration 
(SSA) in October 2002 show that the veteran was determined to 
be disabled primarily due to a myocardial infarction and 
angina.  Orthopedic disorders including, the right knee 
disability were not cited in the SSA administrative decision.  
Any potentially relevant medical records were essentially 
duplicative of evidence previously of record.  

On VA examination in October 2002, right knee range of motion 
testing revealed 0 degrees of extension and 130 degrees of 
flexion.  The veteran had normal patellar tracking and no 
evident pain.  The veteran reported pain on the medial aspect 
of the knee but no evident swelling or instability was noted.  
On a scale from 1 to 10, the veteran rated his pain as 10 
before the total right knee arthroplasty and 3 to 4 
currently.  The examiner noted that he appeared to have good 
coordination in terms of walking.  It was noted that it was 
not possible to effectively understand his fatigability since 
the veteran was unsure how much he could walk.  The veteran 
related that pain in both knees made it difficult for him to 
work at his previous occupation.  The diagnosis was status 
post right knee arthroplasty and history of osteochondritis 
dissecans during service.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis.  (The 
1-year total rating commences after a 1-month convalescent 
rating under 38 C.F.R. § 4.30).  Thereafter, chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity warrants a 60 percent rating. 
Intermediate degrees of residual weakness, pain, or 
limitation of motion are rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  The minimum rating for replacement of a 
knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  

Malunion of the tibia and fibula with marked knee disability, 
warrants a 30 percent rating.  Nonunion, with loose motion 
requiring a knee brace requires a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 percent rating.  A 40 percent rating requires 
ankylosis in flexion between 10 and 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis with at 
least some limitation of motion, but such limitation would be 
rated noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each involved major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.   

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  The highest available 
rating, 30 percent, is warranted when flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  


A.  A rating in excess of 20 percent for osteochondritis 
dissecans of the right knee for the period from August 21, 
1996 through April 1, 2003

The Board notes that the RO has rated the veteran's 
osteochondritis dissecans of the right knee medial femoral 
condyle by analogy under Diagnostic Code 5258 which provides 
a maximum 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  In this regard, evidence during the 
period from August 21, 1996 through April 1, 2003 essentially 
shows that the veteran experienced pain, tenderness and 
discomfort of the right knee, especially prior to right knee 
replacement surgery in October 1999.  During the April 1997 
VA examination, the examiner noted minimal effusion and 
diffuse swelling of the right knee.  The diagnosis included 
osteochondritis dissecans of the right femoral condyle, 
status post excision of osteochondritis dissecans.  Later 
examination reports simply note the veteran's history of 
osteochondritis dissecans; however, current findings related 
to the disorder have not been shown.  In the opinion of the 
Board, active osteochondritis symptomatology has not been 
shown during this period and certainly not to the degree 
necessary to warrant a rating in excess of 20 percent during 
this period.  Further, the Board finds that a rating in 
excess of 20 percent was not warranted during this period for 
right knee osteochondritis dissecans under Diagnostic Code 
5257 on the basis that no more than a moderate knee 
impairment is shown.  Moreover, primary right knee medical 
findings reflected degenerative joint disease with only a 
remote history of osteochondritis dissecans noted in some 
records.  A separate evaluation for right knee degenerative 
joint disease was established, effective August 21, 1996.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's osteochondritis dissecans of the right knee for 
the period from August 21, 1996 to April 1, 2003.  

B.  An initial evaluation in excess of 10 percent prior to 
June 10, 1998 for degenerative joint disease of the right 
knee and an evaluation in excess of 30 percent for the period 
from June 10, 1998 through October 13, 1999  

As noted above, a separate rating for 10 percent evaluation 
was established for degenerative joint disease of the right 
knee, effective from August 21, 1996, the date of a VA 
outpatient treatment record, which was considered to be a 
claim for service connection for degenerative joint disease.  
The RO also assigned a 30 percent evaluation for degenerative 
joint disease of the right knee, effective from June 10, 
1998, the date of the report of a VA orthopedic examination, 
which revealed that extension was limited to 20 degrees.  
Clinical records beginning in August 1996 reflect diagnoses 
of severe degenerative joint disease.  In this regard, it is 
noted that right knee limitation of motion, prior to June 10, 
1998 has shown flexion between 100 and 130 degrees.  Range of 
motion testing has shown that the veteran lacked 10 degrees 
of extension during the November 1996 VA examination and had 
-5 degrees of extension during examination in April 1997.  
However, a VA clinical record dated on April 14, 1997 shows 
that range of motion testing was from 20 to 140 degrees.  A 
later record reflects an identical range of right knee 
motion.  As noted, under Diagnostic Code 5261, when extension 
is limited to 20 degrees, a 30 percent evaluation is 
warranted.  Thus, in the opinion of the Board, a 30 percent 
rating for right knee degenerative joint disease is warranted 
from April 14, 1997.  See, Fenderson.  However, the medical 
evidence of record does not reflect that the criteria for a 
rating in excess of 30 percent for degenerative joint disease 
is warranted at anytime prior to total right knee replacement 
surgery in October 1999.  

In sum, the right knee degenerative joint disease warrants an 
initial 10 percent evaluation prior to April 14, 1997 and a 
30 percent evaluation from April 14, 1997 through October 13, 
1999.  The benefit-of-the-doubt rule has been considered in 
making this decision.  


C.  A rating in excess of 30 percent for residuals of the 
total right knee replacement

Medical evidence of record since the October 1999 total right 
knee arthroplasty show that the veteran has reported 
occasional pain but less severe than before the surgery.  The 
October 2002 examination report noted that the range of 
motion of the right knee was from 0 to 130 degrees.  The 
medical evidence does not show that the veteran's right knee 
disability includes severe painful motion or weakness in the 
affected extremity so as to warrant a 60 percent rating under 
Diagnostic Code 5055.  There is no recent clinical evidence 
of instability of the prosthetic joint of the right knee or 
any severe weakness.  The Board has considered whether more 
than the minimum 30 percent rating for a right knee 
replacement may be assigned based on an intermediate degree 
of residual weakness, pain, and limitation of motion, rating 
by analogy under Diagnostic Codes 5256, 5262, or 5262.  

The October 2002 VA examination indicates that the veteran 
has nearly full range of motion of the right knee and 
certainly not ankylosis or complete immobility of the knee. 
Thus, an increased rating under Diagnostic Code 5256 is not 
indicated.  The current 30 percent rating is the maximum 
rating allowed for limitation of flexion of a knee or leg 
(Diagnostic Code 5260), and the degree of limitation of 
extension reported on the most recent examination report 
falls short of what is required for a rating in excess of 30 
percent under Diagnostic code 5261.  As the recent medical 
evidence shows, including the July 2002 VA outpatient 
treatment record, the veteran's prosthetic right knee is 
stable and intact.  Thus a rating of 40 percent by analogy to 
nonunion of the tibia and fibular with loose motion under 
Diagnostic Code 5262 is not warranted.  

The Board also finds that in considering the effects of pain 
on use or during flare-ups, the range of motion reported in 
the recent examination and treatment records as to the 
veteran's right knee simply does not meet the standards for a 
rating in excess of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 
4,59; Deluca v. Brown, 8 Vet.App. 202 (1995).  Therefore, the 
Board finds that the disability evaluation for the veteran's 
right knee disability is most appropriately evaluated as 30 
percent disabling under Code 5055.  

The Board has also considered entitlement to an 
extraschedular evaluation, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), for the veteran's right knee disability.  
However, other than the total knee replacement surgery, as a 
result of which a total rating was temporarily assigned, no 
hospitalization for his right knee disorder has been shown, 
nor does the record show any regular, current treatment or 
medication for the right knee.  Therefore, in light of the 
above, the evidence does not show that the veteran's right 
knee disability has required frequent periods of 
hospitalization, or that it has created marked interference 
with his employment.  Accordingly, the Board finds that the 
criteria for assignment of an extraschedular rating are not 
warranted in this case.  

As the preponderance of the evidence is against the claim for 
an increased rating for a rating in excess of 30 percent for 
residuals of total right knee replacement, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
osteochondritis dissecans of the right knee for the period 
from August 21, 1996 through April 1, 2003 is denied.  

Entitlement to a rating higher than 10 percent for right knee 
degenerative joint disease, for the period prior to April 14, 
1997, is denied.  

Entitlement to a 30 percent rating, but no higher, for right 
knee degenerative joint disease, since April 14, 1997 is 
warranted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease of the right knee for the period 
from June 10, 1998 through October 13, 1999 is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of the total right knee replacement is denied.  




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

